IN THE SUPREME COURT OF THE STATE OF DELAWARE

HENRY OKPALA,                         §
                                      §      No. 255, 2016
      Plaintiff Below,                §
      Appellant,                      §      Court Below—Superior Court of the
                                      §      State of Delaware
      v.                              §
                                      §      C.A. No. N16C-01-131
THE WILMINGTON PARKING                §
AUTHORITY,                            §
                                      §
      Defendant Below,                §
      Appellee.                       §

                         Submitted: October 7, 2016
                         Decided:   January 3, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 3rd day of January 2017, upon consideration of the briefs of the parties

and the Superior Court record, including the transcript of the hearing held on April

22, 2016, the Court finds it manifest that the Superior Court’s judgment should be

affirmed on the basis of the court’s well-reasoned opinion dated May 11, 2016.

The Court concludes that the appellant, Henry Okpala, fully litigated his claims

against the appellee, The Wilmington Parking Authority, in prior litigation filed in

the Court of Common Pleas. Accordingly, the Superior Court properly applied the
well-established doctrine of res judicata and dismissed Okpala’s complaint with

prejudice.*

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




*
 T.A.H. First, Inc. v. Clifton Leasing Co., Inc., 90 A.3d 1093, 1096 (Del. 2014) (citing Wilson v.
Brown, 2012 WL 195393 (Del. Jan. 24, 2012); LaPoint v. AmerisourceBergen Corp., 970 A.2d
185 (Del. 2009).
                                                2